Citation Nr: 1040463	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  05-20 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to May 19, 2003, for 
the grant of service connection for temporomandibular joint (TMJ) 
disorder.

2.  Entitlement to an effective date prior to May 19, 2003, for 
the grant of service connection for asthma.

3.  Entitlement to an effective date prior to May 19, 2003, for 
the grant of service connection for posttraumatic stress disorder 
(PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 until August 1977 
and from May 1981 until December 2000.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans.

In June 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Video Conference hearing held at the RO.  
A transcript of that hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  The January 2002 rating decision denied, in pertinent part, 
service connection for "trauma to the mouth," lip scar, 
bronchitis, influenza, and mycoplasma pneumonia; The Veteran did 
not file a timely substantive appeal (VA Form 9) to this decision 
and it became final.  

2.  The claims for service connection for TMJ disorder, asthma, 
PTSD, and depression, either formal or informal, were not 
received by VA until May 19, 2003.



								[Continued on Next 
Page]


CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.200, 20.202 (2009).

2.  The criteria for an effective date prior to May 19, 2003, for 
the award of service connection for TMJ disorder have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.155(a), 3.400 (2009).

3.  The criteria for an effective date prior to May 19, 2003, for 
the award of service connection for asthma have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.155(a), 
3.400 (2009).

4.  The criteria for an effective date prior to May 19, 2003, for 
the award of service connection for PTSD and depression have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.155(a), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009) ; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The Veteran's earlier effective date claims arise from his 
disagreement with the effective dates of service connection 
following a grant of service connection for TMJ disorder, asthma, 
PTSD, and depression.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.   Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A (a); 38 C.F.R. § 3.159(c), (d).  The Veteran's available 
relevant service and medical records have been obtained.  There 
is no indication of any additional, relevant records that the RO 
failed to obtain.  Further, the dispositive factual matters in 
this case pertain to documents that have been on file for many 
years.  There is no indication that there exists additional 
evidence that has not been associated with the claims file.  As 
the current issues turn on a technical matter of law and a 
specific set of facts as they existed in the past, there is no 
need to obtain a VA compensation examination or medical opinion 
under the circumstances of this case.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Thus, VA's duties to notify and assist 
have been satisfied and the Board turns to an evaluation of the 
Veteran's claims on the merits.   

Legal Criteria for Claims for an Earlier Effective Date for 
Service Connection

Except as otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase shall be fixed in 
accordance with the facts found, but shall be no earlier than the 
date of receipt of the application thereof.  38 U.S.C.A. § 
5110(a).  The statutory provision is implemented by regulation 
which provides that the effective date for an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later. 38 C.F.R. § 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the 
effective date of an award of disability compensation to a 
Veteran shall be the day following the date of discharge or the 
release, if application therefore is received within one year 
from such date of discharge or release. See 38 C.F.R. § 3.4(b)(1) 
(defining "disability compensation" as basic entitlement for a 
Veteran who is disabled as a result of a disease or injury 
incurred or aggravated in the line of duty in active service).  
Moreover, the implementing regulation provides that the effective 
date for an award of direct service connection will be the day 
following separation from service or the date entitlement arose 
if the claim is received within one year after service 
separation; otherwise the date of receipt of the claim, or the 
date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151.  Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim. 38 C.F.R. § 3.155.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if the formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
the receipt of the informal claim. 38 C.F.R. § 3.155.

VA must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - for 
benefits and is required to identify and act on informal claims 
for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  See 38 U.S.C.A. § 
5101; 38 C.F.R. § 3.151(a).  However, any communication or 
action, indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui juris 
may be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 1 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155.

An informal claim must identify the benefit sought.  See Brannon 
v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not 
required to anticipate a claim for a particular benefit where no 
intention to raise it was expressed" and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition that VA 
is not required to do a "prognostication" but to review issues 
reasonably raised by the substantive appeal).

TMJ Disorder and Asthma 

The Veteran has asserted that an effective date prior to May 19, 
2003, is warranted for the grant of service connection for TMJ 
disorder and asthma.  He has essentially claimed that he filed a 
claim for service connection for numerous disorders on January 
22, 2001, and that his TMJ disorder and asthma disability should 
be encompassed within the January 2001 claims.  Given that the 
Veteran filed his January 2001 claims within a year of his 
separation from military service, it is essentially his 
contention that the correct effective date for the grant of 
service connection for his TMJ and asthma disabilities should be 
January 1, 2001, the day following his separation.

The claims file reflects that on January 22, 2001, the Veteran 
filed a claim for service connection for "trauma to the mouth," 
lip scar, bronchitis, influenza, and mycoplasma pneumonia.  The 
RO denied the Veteran's claims in a January 2002 rating decision.  
Although the RO acknowledged that the Veteran suffered an injury 
to his mouth in-service and received in-service treatment for the 
claimed respiratory conditions, it determined that the claimed 
disorders resolved during the Veteran's active duty service.  In 
denying the claims, the RO determined there was no current and 
chronic condition related to his in-service mouth trauma, 
influenza, mycoplasma pneumonia, or bronchitis.  

In March 2002, the Veteran filed a NOD with respect to service 
connection claims for trauma to the mouth, also claimed as lip 
scar, bronchitis, influenza, and mycoplasma pneumonia claims.  
The RO issued a Statement of the Case (SOC) for these issues, 
which was dated in July 2002.  In a letter accompanying the July 
2002 SOC, the Veteran was informed that if he wished to continue 
his appeal as to these claims he needed to file a formal appeal 
by submitting a VA Form 9.  The claims file does not show that 
the Veteran filed a VA Form 9 as to the mouth trauma, bronchitis, 
influenza, or mycoplasma pneumonia claims.

By letter dated May 12, 2003, the Veteran was informed that no 
further action could be taken on the rating decision rendered in 
January 2002 because the VA Form 9 required to complete a 
substantive appeal to that decision has not been received.

Subsequently, in a letter received on May 19, 2003, the Veteran 
stated he spoke with someone at the RO and that he was notified 
that his claims were still open for review.  He expressed his 
desire to submit "more, different, additional information 
pertaining to [his] VA claim."  Included in this evidence was a 
statement in which the Veteran reported that he had experienced 
pain in his jaw since his in-service mouth injury and that his 
pain had been diagnosed as TMJ disorder.  He also attributed his 
TMJ disorder to unconscious clenching and grinding his teeth, 
which was documented to have its onset during his military 
service, and a February 1991 in-service motor vehicle accident 
during which he received whiplash.  

In addition, the Veteran submitted a statement in which he noted 
that the service connection claims for bronchitis, influenza, and 
mycoplasma pneumonia were denied by way of the January 2002 
rating decision because there was no evidence of a chronic 
disability following his separation from active duty.  He 
submitted his VA medical records, which showed a February 2003 
assessment of rule out bronchial asthma and an April 2003 opinion 
from a VA physician addendum, the VA physician who provided that 
assessment reviewed the Veteran's active duty medical records and 
essentially concluded that the Veteran's respiratory 
symptomatology was most probably a consequence of prior medical 
conditions, noted to include recurrent upper respiratory 
infections, bronchitis, flu-like illnesses, and pneumonia. The VA 
physician essentially opined that the Veteran's current asthma 
symptoms were due to a post-infections nature which had become 
bronchial asthma.    

The RO interpreted the Veteran's May 19, 2003 correspondence as 
informal claims for service connection for TMJ disorder and 
asthma.  The RO scheduled the Veteran for a VA dental 
examination, which was completed in October 2003.  Following the 
dental examination, the diagnosis was "TMJ disorder, as likely 
as not aggravated by trauma while in the military."  He 
underwent a VA respiratory examination in October 2003, at which 
time he was diagnosed with severe obstructive airway disease and 
recurrent bronchitis; the VA examiner opined that these disorders 
were more likely than not the result of in-service exposure to 
oil smoke during the Veteran's service in the Persian Gulf.  He 
underwent a VA respiratory examination in October 2003, at which 
time he was diagnosed with severe obstructive airway disease and 
recurrent bronchitis; the VA examiner opined that these disorders 
were more likely than not the result of in-service exposure to 
oil smoke during the Veteran's service in the Persian Gulf.  

By way of the January 2004 rating decision, the RO granted the 
Veteran's claims for service connection for TMJ disorder and 
asthma and assigned an effective date of May 19, 2003, the date 
upon which the RO determined that the Veteran filed his claims 
for service connection.

During the June 2010 video conference hearing, the Veteran 
testified that when he originally filed  claims for service 
connection for numerous conditions in January 2001, he filed his 
claims as to the symptomatology that he experienced at that time 
and the conditions he was diagnosed with during his military 
service.  The Veteran testified that although in January 2001 he 
originally filed claims for service connection for trauma to the 
mouth, lip scar, influenza, bronchitis, and mycoplasma pneumonia, 
he, as a lay person, was unaware of his exact diagnoses.  Thus, 
the Veteran essentially claimed that in filing claims for service 
connection for trauma to the mouth, influenza, bronchitis, and 
mycoplasma pneumonia on January 22, 2001, he did not intend to 
solely claim service connection for only those specific 
disorders.  Instead, he intended to file a claim for all of the 
conditions that were related to his residual mouth trauma and 
respiratory symptomatology.  He testified that it was only later 
that he was informed that his residual mouth symptomatology and 
respiratory problems were attributable to a TMJ disorder and an 
asthma disorder.  Thus, he concluded that that his original 
January 22, 2001 claim should also include the claims for TMJ 
disorder and asthma.  

Having reviewed the foregoing, the Board finds that there is no 
legal authority to assign an effective date earlier than May 19, 
2003, for the grant of service connection for TMJ disorder and 
asthma.  Essentially, there is no indication in the evidence of 
record that the Veteran intended to file claims for service 
connection for TMJ disorder and asthma prior to May 19, 2003.  In 
so determining the Board acknowledges the Veteran's argument, in 
essence, that his service connection claims for TMJ disorder and 
asthma were constructively included in his January 2001 claims 
for service connection for mouth trauma, lip scar, bronchitis, 
influenza, and mycoplasma pneumonia.  However, there is nothing 
in the claims file dated prior to May 19, 2003, communicating the 
Veteran's intent to file claims for service connection for TMJ 
disorder and asthma or his intent to include these disabilities 
as part of his January 2001 claims.  The January 2001 service 
connection claims for trauma to the mouth, lip scar, bronchitis, 
influenza, and mycoplasma pneumonia were denied by way of the 
January 2002 rating decision and this decision became final 
because the Veteran did not file a formal appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103.  As was noted 
earlier, the Veteran was specifically informed of the finality of 
the January 2002 rating decision in a notice dated May 12, 2003 
that VA mailed to the Veteran.  While the Board acknowledges the 
Veteran's assertion that he had a conversation with a VA 
representative telling him such claims were still pending, the 
actual facts and circumstances of this case demonstrate that the 
January 2002 rating decision is final.  Indeed, the Board points 
out that there were several claims not relevant to the claims on 
appeal and not referenced in the January 2002 rating decision, 
but which were nevertheless pending on a separate procedural 
track as set forth in an April 2003 statement of the case.  
Perhaps the VA representative was referring to these claims.  
Regardless, erroneous oral information received from a VA 
employee does not change the fact that the January 2002 rating 
decision was final.  The Veteran had ample opportunity while the 
January 2002 decision was pending to appeal and/or clarify the 
nature of the claims decided therein.   

The Board reiterates that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it was 
expressed[.]"  Brannon v. West, 12 Vet. App. 32, 34 (1998), 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The 
first indication of the Veteran's intent to seek service 
connection for TMJ disorder and asthma was not communicated to VA 
until May 19, 2003, the date upon which he asserted that these 
diagnoses were related to his military service.  This date is 
some two months after the January 2002 rating decision became 
final, on February 21, 2003.  In granting the Veteran service 
connection effective from May 19, 2003, the day he filed his 
claims, the RO has already assigned the earliest possible 
effective date provided by law.  

In reaching this determination, the Board acknowledges that the 
onset of the Veteran's TMJ disorder and asthma predates his May 
19, 2003, claim for service connection.  To the extent that the 
Veteran asserts that the effective date for these disabilities 
should be the first day following his separation, the Board finds 
that this argument also fails.  An effective date of an award of 
service connection is not based on the earliest medical evidence 
showing a causal connection or the date that the disability first 
manifested.  Instead, the effective date is on the date that the 
application upon which service connection was eventually awarded 
was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 
(1999).  The Board is constrained to follow the law and lacks 
authority to grant an earlier effective date on an equitable 
basis.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 
440-41 (1998); Harvey v. Brown, 6 Vet. 416, 425 (1992).  As the 
Veteran did not file a claim for service connection for TMJ 
disorder or asthma prior to May 19, 2003, the Board is precluded 
by law from assigning an earlier effective date as to these 
claims.  Accordingly, the Veteran's claims of entitlement to an 
effective date earlier than May 19, 2003, for the grant of 
service connection for TMJ disorder and asthma is denied.

PTSD and Depression

The Veteran has claimed that an effective date prior to May 19, 
2003, is warranted for the grant of service connection for PTSD 
and depression.  During the June 2010 video conference hearing, 
the Veteran testified that an appropriate effective date for his 
disabilities is March 8, 2002, the date on which he filed an NOD 
as to the assignment of a noncompensable disability rating for 
his service-connected myofascial pain syndrome (which the Board 
notes was later recharacterized by the RO as 
fibromyalgia/myofascial pain syndrome) and the denial of service 
connection for numerous unrelated disorders.  The Veteran claimed 
that in reporting his fibromyalgia symptomatology at that time, 
he raised an informal claim for service connection for 
depression.  Additionally, his accredited representative has 
asserted that March 13, 2003, is the appropriate effective date 
for the Veteran's psychiatric disabilities, as this is the date 
upon which the representative asserts the Veteran was diagnosed 
with depressive disorder.  

The claims file reflects that the Veteran filed a NOD in March 
2002 with respect to the January 2002 rating decision that denied 
service connection for multiple disorders and assigned a 
noncompensable disability rating for the service-connected 
myofascial pain syndrome.  While the Veteran reported that his 
symptomatology included chronic pain and difficulty sleeping, the 
are no reports of any psychiatric symptomatology included in the 
March 2002 NOD.

In July 2002, the RO issued a SOC with respect to the denial of 
the multiple claims for service connection and the claim for 
increased disability rating for the service-connected myofascial 
pain syndrome.

Thereafter, on May 19, 2003, the Veteran submitted statements and 
additional evidence in support of his claims.  Included in the 
Veteran's submission was a statement in which he reported that he 
was diagnosed with depression in the spring of 2003; he stated 
that his depression was attributable to many factors, to include 
combat and non-combat related events and the pain from in-service 
injuries.  In addition, he submitted his VA medical records 
showing a diagnosis of depressive disorder in February 2003 and 
an impression of rule out PTSD in August 2002.  The Veteran also 
reported that he was diagnosed with fibromyalgia and reiterated 
that his depression was related to his chronic pain.

The RO interpreted the Veteran's May 19, 2003 statements as new 
claims for service connection for depression and fibromyalgia.  
Subsequently, the Veteran underwent a VA in October 2003, at 
which time he was diagnosed with PTSD and major depressive 
disorder, both related to his military service.

In the January 2004 rating decision, the RO granted the claim for 
service connection for PTSD and major depressive disorder and 
assigned an effective date of May 19, 2003, the date upon which 
the RO determined that the Veteran filed his claim for service 
connection.

In February 2004, the Veteran filed his NOD, expressing his 
disagreement with the assignment of May 19, 2003, as the 
effective date for service connection for PTSD and depression.  
He asserted that his disability started in service and continued 
following his separation.  The Veteran provided a time line that 
detailed his history of filing claims for VA benefits that dated 
back to his January 2001 initial claim for service connection for 
multiple disorders.  In describing the history of his 
interactions with VA, the Veteran stated that he filed new claims 
of service connection for PTSD, depression, and fibromyalgia 
sometime between April 2003 and November 2003.  

As noted, in the June 2005 rating decision, the RO 
recharacterized the Veteran's service-connected myofascial pain 
syndrome disability as "fibromyalgia/myofascial pain syndrome," 
as it determined that the disabilities present with similar 
symptoms.

In this case, there simply is no legal authority for the Board to 
assign an earlier effective date, as there is no indication that 
the Veteran specifically acted to file a claim for service 
connection for PTSD or depression prior to May 19, 2003.  The 
file does not contain a written claim - formal or informal - 
until that date.   While the Veteran asserts that a claim for 
service connection for depression is inferred in a March 2002 NOD 
based on his report of his fibromyalgia symptomatology, there is 
nothing within this document or any form of communication in the 
claims file dated prior to May 19, 2003, that may reasonably be 
construed as an informal claim for this benefit.  38 C.F.R. § 
3.155(a).  Indeed, the Veteran indicated in February 2004 that he 
filed a new claim for service connection for PTSD and depression 
sometime between April 2003 and November 2003.  Similarly, there 
is no indication in the record that he received VA treatment or 
underwent any VA examination or hospitalization for his 
psychiatric disorders which may be construed as an informal claim 
for service connection.  Although the claims file shows that the 
Veteran received psychiatric treatment prior to May 19, 2003, 
there is nothing in the associated treatment records that a 
communicates an intent to file a claim for service connection.  
As the effective date can be no earlier than the date of receipt 
of his claim, May 19, 2003, is the earliest effective date 
permitted by law.  See Lalonde v. West, 12 Vet. App. 377, 383 
(1999).

Moreover, the Board is precluded from assigning an effective date 
that coincides with the first day following the Veteran's 
separation from service or with the date on which he was 
diagnosed with a psychiatric disorder.  While he has asserted 
that his condition existed since service and thus warrants an 
earlier effective date, it does not follow that the effective 
date of service connection be the day following service or the 
date the condition was first diagnosed.  The record shows that 
the Veteran was discharged from active duty service in December 
2000 and, as describe above, did not file a formal or informal 
claim for service connection for a psychiatric disorder until May 
19, 2003.  Again, the Board reiterates that an effective date of 
an award of service connection is not based on the earliest 
medical evidence showing a causal connection or the date that the 
disability first manifested.  Instead, the effective date is on 
the date that the application upon which service connection was 
eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  Since the Veteran did not file a formal or 
informal application for service connection prior to May 19, 
2003, VA is precluded as a matter of law from granting an 
effective date prior to this date for the grant of service 
connection for PTSD and depression.  In light of the foregoing, 
this appeal must be denied because the RO has already assigned 
the earliest possible effective date provided by law.  
As the preponderance of the evidence is against the claim of 
entitlement to an effective date earlier than May 19, 2003, for 
service connection for PTSD and depression, the benefit-of-the-
doubt standard of proof does not apply, and the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


								[Continued on Next 
Page]

ORDER

Entitlement to an effective date prior to May 19, 2003, for the 
grant of service connection for TMJ disorder is denied.

Entitlement to an effective date prior to May 19, 2003, for the 
grant of service connection for asthma is denied.

Entitlement to an effective date prior to May 19, 2003, for the 
grant of service connection for PTSD and depression is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


